Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 25, 2014

                                      No. 04-14-00397-CV

                  IN THE INTEREST OF S.D.A., S.A.A., D.S.A., Children,

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013EM506191
                          Honorable Eric Rodriguez, Judge Presiding

                                         ORDER
        Judgment was rendered on May 14, 2014, and appellant timely filed a notice of appeal.
See TEX. R. APP. P. 26.1. The clerk’s record and reporter’s record were due on July 14, 2014.
The clerk’s record was filed on July 18, 2014. No reporter’s record has been filed. In response
to an inquiry by this court’s clerk, the trial court coordinator stated that no court reporter was
assigned to the case, the hearing was taken by audio recording, and appellant has not requested a
copy of the audio recording.

        Accordingly, it is ORDERED that within fifteen (15) days from the date of this order the
appellant provide written proof to this court showing that a copy of the audio recording of the
hearing has been requested from the trial court coordinator. If no copy of the hearing is
requested within such timeframe, the appellant’s brief will be due thirty (30) days after the date
of this order.


                                                    _________________________________
                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of July, 2014.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court